 LAMINATES UNLIMITEDLaminates Unlimited,IncorporatedandBaltimoreRegional Joint Board,Amalgamated Clothingand TextileWorkers Union,AFL-CIO Cases5-CA-19183 and 5-CA-19280January 19, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn August 24, 1988, Administrative Law JudgeLowell Goerlich issued the attached decision TheRespondent filed exceptions and a supportingbrief 1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,2 andconclusions and to adopt the recommended Orderas modified 3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Respondent, Laminates Unlimited, Incorporated, Bal-timore,Maryland, its officers, agents, successors,and assigns, shall take the action set forth in theOrder as modified1Substitute the following for paragraph 2(a)"(a)Offer Carolyn Granger immediate and fullreinstatement to her former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or any otherrights or privileges previously enjoyed, and makeher whole for any loss of earnings and other bene-fits suffered as a result of the discrimination againsther, in the manner set forth in the remedy sectionof the decision "2 Insert the following as paragraph 2(b) and reletter the remaining paragraphs"(b)Remove from its files any reference to theunlawful transfer and notify the employees in writ-tThe Respondent has requested oral argument The request is deniedas the record and briefs adequately present the issues and the positions ofthe parties2The Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings3We shall modify par 2(a) of the judge s recommended Order to conform to the Board s traditional reinstatement languageWe shall alsomodify the judge s recommended Order to include an expunction provision595ing that this has been done and that the transferwill not be used against her in any way "3Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT unlawfully discourage concertedor union activities of our employees in BaltimoreRegional Joint Board, Amalgamated Clothing andTextileWorkers Union, AFL-CIO, or any otherlabor organization, by unlawfully and discriminatorily transferring our employees to more onerousjobs because of their union affection or discriminate against them in any manner regarding theirhire or tenure of employment, or any term or con-ditionof employment, in violation of Section8(a)(3) and (1) of the National Labor RelationsActWE WILL NOT unlawfully interrogate employeesregarding to their union membership or affectionWE WILL NOT tell employees that we will fightthe Union all the way even if it means closing ourplantWE WILL NOT unlawfully create the impressionwe are watching our employees' union activitiesWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Carolyn Granger immediate andfull reinstatement to her former job or, if that jobno longer exists, to a substantially equivalent posi-tion,without prejudice to her seniority or anyother rights or privileges previously enjoyed andWE WILL make her whole for any loss of earningsand other benefits resulting from her transferWE WILL notify her that we have removed fromour files any reference to her transfer and that thetransfer will not be used against her in any wayWE WILL supply the Union with the names andaddresses of our probationary employeesLAMINATESUNLIMITED, INCORPORATEDMarc A Stefan Esq and Eric M Fine Esq,for theGeneral Counsel292 NLRB No 61 596DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGlenn P Hare Esqof BaltimoreMaryland, for the RespondentBernardW Rubenstein Esq,of LuthervilleMaryland,for the Charging PartyDECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge Thecharge in Case 5-CA-19183, filed by Baltimore RegionalJoint Board Amalgamated Clothing and Textile WorkersUnion, AFL-CIO (the Union) on October 22, 1987 wasserved on Laminates Unlimited Incorporated (the Respondent) on October 23, 1987 A complaint and noticeof hearingwas issuedon December 4, 1987 In the complaint itwasalleged amongother things, that the Respondentunlawfullywithheld requested informationfrom the Union in violation of Section 8(a)(1) and (5) ofthe National Labor Relations Act (the Act)The charge in Case 5-CA-19280 filed by the Union onDecember 3, 1987, was served on the Respondent on thesamedateA complaint and notice of hearing was issuedon January 28, 1988 In the complaint among otherthings it was charged that the Respondent had violatedSection 8(a)(1) of the Act by unlawfully interrogatingand threatening employees and Section 8(a)(3) of the ActbydiscriminatorilytransferringemployeeCarolynGranger from the cleaning department to the prep departmentAn order consolidating the foregoing cases was entered on February 4, 1988The Respondent filed timely answers denying that ithad engaged in the unfair labor practices allegedThe consolidated cases came on for hearinginBaltimore, Maryland on March 23 and 24 1988 All partieswere afforded a full opportunity to be heard, to call, examine andcross examine witnesses to argue orally onthe record to submit proposed findings of fact and conclusions and to file briefs All briefs have been carefullyconsideredOn the entire record in this case and from my observation of the witnesses and their demeanor I make the following iFINDINGSOF FACT AND CONCLUSIONS OF LAWITHE BUSINESS OF THE RESPONDENTAt all times material the Respondent, a Maryland corporation with an office and place of business in Baltimore Maryland (the Respondents facility), has been engaged in the manufacture of laminated office furnitureiThe facts found are based on the record as a whole and my observation of thewitnessesThe credibility resolutions have been derived froma review of the entire testimonial record and exhibits with due regard forthe logic of probability the demeanor of the witnesses and the teachingsofNLRB Y Walton Mfg Co369 U S 404 408 (1962) Regarding thosewitnesses testifying in contradiction of the findings their testimonies havebeen discredited either as havingbeen inconflict with the testimonies ofcredible witnesses or because the testimonies were in and of themselvesincredible and unworthy of belief All testimony has been reviewed andweighed in light of the entire record No testimony has been omittedDuring the preceding 12 months, a representativeperiod the Respondent, in the course and conduct of itsbusiness operations described above, sold and shippedfrom its Baltimore,Maryland facility products goods,and materials valued in excess of $50 000 directly topoints outside the State of MarylandThe Respondent is now and has been at all times material,an employer engaged in commerce within themeaning of Section 2(2) (6) and (7) of the ActIITHE LABORORGANIZATION INVOLVEDThe Union is now and has been at all times material alabor organization within the meaning of Section 2(5) ofthe ActIIITHE UNFAIR LABOR PRACTICESA Case5-CA-19280The FactsIconsider Tablytha Deily to be an unusually truthfulwitnessAs a witness she was forthright, honest candid,and sincereHer demeanor reflected her as a truthfulperson She exhibited no observable hostility or rancorDeily had been employed as a supervisor of the cleaningdepartment at thetimethat the alleged discriminateeCarolyn Granger was transferred from the cleaning department to the prep departmentLater Deily was let go According to James RichardEchart, plantmanagershe was told that she was let gobecause of a reorganization and a reduction in supervisory manpowerOn the Saturday (November 14, 1987) after Grangersigned a union authorization card (November 12, 1987)the Respondent imposed a rule tht required employees tosign inand out when they attended the bathroom [t]hattherewas too many going into the bathroom spendingtoo much timeA petition was prepared against this rule and circulated among the employees Granger was the first signerThe petition was goingagainst ushaving tosign [in]and out of the bathroomThe petition was handed toDeily by Patricia Page, secretary for the Union Deilycarried the petition to George E Kelly director of manufacturing, who opened the paperAccording to Kellyhe received the petition in mid November on a SaturdayKelly reviewed the petitionThe petition had to dowith signatures thatwere protesting the bathroompolicyOn the following morning Kelly gave the petition to Iluminada Acosta Ythier director of human resources tolog inas a grievance Ythier testified thatthere were [a]pproximately 30, 32 names on the petitionAccording to Ythier the grievance was later withdrawn by Page However James Richard Eckhart plantmanager testified that the grievance was turned over tohim to settle in the second step I sat down with PatPage and settled the grievanceAccording to Deily the petition was discussed at thesupervisors meeting following her receipt of the petition(aroundNovember 16 1987) James Crystal the Respondent s president attended this meeting In reference LAMINATES UNLIMITEDto the petition Crystal said that he did not appreciate itHe did not think it was necessary As far as he was concerned petitions don t scare him And no matter what ittakes even if the-The petition and the union did notscare him And no matter what it takes if it means shutting his doors or using every cent he has he would fightit asfar as he had to It was also mentioned that Carolyn [Granger] was a troublemaker She started the petition Patricia Page was a troublemakerAs noted above Granger had signed a card and joinedtheUnion on November 12 1987 Fredrick Hartnerbusinessagent for the Union, at their regular weeklymeeting gave the card to Ythier According to YthiertheGrangercard was received by her from Hartner onNovember 20, 1987, whereupon she turned it in to payrollYthier testified that she informed neither Kelly norEckhart that Granger had signed a union card Out of abargainingunitof 70 employees 31 had signed unioncheckoff cardsOn November 20, 1987, the same day Ythier receivedGrangersunioncardKelly received a page to escortGranger to Ythier s office Kelly walked with Grangerto Ythier s office, where Ythier told Delly that she wasnot needed Delly leftNormallyDelly would have remained with the employee in Ythier s officeWhen Granger returned to her job she reported toDelly the conversation that occurred during the meetingAs recalled by Delly it was as followsShe said, Lummi [Ythier] asked her what was herreason for joining theunion,because the LUI [theRespondent] could do more for her than the unionwouldthatMr Crystal did not like the union andwhere did she think a lot of people in the unionwould end up if Mr Crystal ever got the union outof thereGranger testified that when she entered Ythier s officeYthier waved Grangers unioncard and asked her whyshe had joined the Union Granger responded that shewanted toGranger testified furtherShe asked me then if I was having any troublewith my job where I worked, maybe one of theemployees was having trouble with my supervisorI told her no that I was very happy with my jobThat I liked the cleaning department I had workeda lot of factories but this one seemed okayShe was telling me that when I joined the unionthey were taking my $14 00 and that-They weretakingmy $1400 and then she said to me,Didthey tell you that you wouldn t get any insurancefor 180 days? I said,No She told me that the,James Crystal, the owner would do anything for usand her door was always open to us If we had anytrouble we could come into there She just did notunderstandwhy I had joined the union But, itwasn't her $1400 that was being thrown away Shethen said that did I know that James Crystal was597against the unionAnd that he was 100 percentagainst the union and he would fight it all the wayEven if it meant closing the doors That they hadeven helped people in there pay their bills andthings like thatShe statedto me or I hadstated toher after- Isaid,why don t you just put theunionout then ifthey are soagainst it?And she said,Oh, theunion willgo Then where do you think you will bewhenthe uniondoes go outShe said that her job was to take and find outwhy wejoined the union If there was any problemor anything and when she went back and toldJamesCrystal,the ownerJust that the owner was against the union Andhe wouldgo againstit100 percent and he wouldclose the doors if he had to And that most factoriesdid not wantunionsThat theunionsasked toomuch from the owners and the owners could notcome up with it so where did that leave us, at theunemployment lineYthier denied that she had engaged in the above detailedconversation with Granger Employee Reginald Newton,however testified that he had a similar experience withYthierAfter Newton had signed a union card on August28 1987 he was asked to visit Ythier Newton testifiedWhen we went in the office, she was asking me-She asked me why have I joined the UnionShe saidI ve been working there for a year and she don tseewhy that I joined the Union because-Well, Itold her the only reason I joined the Union at thetime a guy named Gary Berkhart he was workingthere, adn [sic] the supervisor that was giving me ahard time So I told her I joined the Union to protectmyself because it seemed like they was tryingto hassel [sic]me andshe just stated that she don tseewhy I joined the Union You know she said itwas up to me my own decision But she don't seewhy I would want to give 14 hours away [a]monthjoining the Union [Emphasis added ]I discreditYthier 2As noted Granger worked as a cleaner in the Respondent s cleaning department Her job was basically toclean desks for shipment after they had been assembledShe vacuumed the drawers waxed the desks touch[ed]them up with magic marker in case the screw that holdsthe door front on has gone in to[o] far,spray[ed] it withnap and wipe[d] it down and if any scratches or chips2Had Newtonnot testifiedIwould havestilldiscreditedYthier forher demeanorand attitude on the witness standwhich were those of anuntruthfulwitness who was trying to accommodateher employerEven if it is assumed that someof thedetails concerningGranger svisit to Ythierwere not accurate I am convinced that the conversationoccurredas relatedby Granger MoreoverYthier seemed naive and uninformedabout labor relations matters thus it is plausiblethat she wouldhave made the remarks attributedto her by Granger 598DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDwere observed notified the supervisor or an inspectorGranger s job performance was good Delly characterized her as a very good employee She was easy [to]teach, she learned her job and did a very good job atwhat she was doingKelly rated Granger as an excellentemployeeWhen Delly arrived at work on November 23 1987,Kelly instructed her to take Granger to Joe Dietz department (prep department)Delly escorted Granger toDietz,who informed her that it was a permanentchange,and that he had been asking for a cleaner for 3months Delly returned to Kelly and asked him why hehad transferred Granger because it left her with onlyone cleaner on the desk line (one employee had quit)Kelly responded, It was necessary for the good of theplantDelly observed,How could it be necessarywhen it was leaving me short handed of people and Icould not get the furniture out for shipmentNeither Delly, Dietz nor Granger had been informedof the transfer of Granger 3At thetimeof Granger s transfer, according to Delly,there was a back up in the cleaning department causing Delly to ask for additional helpRegardingthe transferKelly explained that it hadbeen concluded at some previoustimethat if defectswere identified prior to the cleaningstagethe Respondentwouldhave time to make corrections and adjust,thereby enabling [it] to better meet [its] commitmentsThus it was resolved to do cleaning at the prep stage sothat product defects could be identified before the productswere assembled To obtain this objectivea cleanerwas to be added to the prep department This objectivehowever, had not been implemented but hung fire whileEckhart and Kelly discussed the contemplated changeover several months [F]inally [Kelly] lost [his] patienceand on November 16 he met with Eckhart Kelly said[Y]ou ve got to stop we are going to do itnowThereupon the two confereesexaminedthe seniority listand, as stated by Kelly it was obvious that one of thebest candidates was Carolyn GrangerKelly consideredGrangeran excellent employeea supercleanerand the best of the fourcleanersin the departmentwhom he considered for transfer According to Kellyone of the othercleanersPat Page was leaving Shewas themost experiencedand Elwin Chariton wasable to reedge a job that Granger was unable to do Atthe time there were four cleaners in the cleaning department and four cleaner inspectors It was left to Kellyto contact Ythier to get replacements for the cleaningdepartmentwhich was done probably the next mornmgAccording to Kelly, because of his and Eckhart s plantabsences4Delly was not informed of Granger s transferuntil themorningof November 23 1987, at which timeshe was also told two people had been hiredas replace3When asked why the parties involved Dietz Delly and Grangerwere not informed of Granger s impending transfer Ythier stated it wasnot her job Kelly was evasive and Eckhart saidWe didn t feel wehad-I didn t feel I had to and I was supposed to earlier and I did not* Eckhart testified on this subjectWe didn t feel we had-I didn tfeel I had to and I was supposed to earlier and I did notmentsKelly had not discussed Granger s qualificationswith Granger s supervisor nor had he reviewed her fileAccording to Ythier she was told by Kelly to obtaintwo replacements for the cleaning department on November 16 1987 She obtained Ivan MartinezTherewas another gal to come in that did not showMartinezwent to work on November 23 1987 An application forthe position of Freda Muncy Cummings, date November20 1987 was presented by the Respondent as that of thesecond hiree According to Ythier, she was unsuccessfulin obtaining additional replacementsGranger was never asked whether she wanted to betransferred to the prep department or whether she wasable to perform the work in the department 5 nor wasthe prep department job ever put up for bidThe job to which Granger was transferred in the prepdepartment was somewhat similar to her job in the cleaning departmentHowever unlike her cleaning department job, she cleaned parts of desks rather than the assembled desk and [m]ust be capable of constant liftingof 65 pounds and moreGranger gave these reasons theprep cleaners job was more arduous She was requiredtobend over pickup the parts and put themdown A lot of times she was unable to pick up theparts because they were too wide and her hands couldnot reach around themGranger testifiedIpick it up [the part] from thedirty pile I take and clean it and then it is laid rightdown beside it on the roller And then I start a clean pileup I just reverse it take the dirty clean it and then putiton the clean pile You have to pick it up, clean onesideA lot of times there is two sides so you have to flipitand turn itAlthough Granger was allowed help inliftingnevertheless she was told by Supervisor Dietzthatherjob requirementsrequired her to lift65pounds or moreOn the first day Granger worked in the prep department she slipped and fell I had bent down to clean apart and when I went to clean it my foot slipped and IfellIfellon my tail and hit my back on the floorGranger told her supervisorDietz that she had fallenHe said `Just don t lift the heavy parts 6On the next day November 24 1987 Ythier appearedatGranger s job station and said that Granger was accusing herGranger told him that she thought she wastransferred because shehad joined the unionYthierreplied shehad nothing to do with that and that anything Granger said in that factory will get back to hers Employee AnnaMarieDilliardwho did cleaners work in the prepdepartmentwas given a lifting test before she was hired to determinewhether she was capable of performing the work Granger was given nosuch teste Regardingthe incidentDietz wrote a memo dated November 241987 as followsMs Carolyn Granger approached me to tell me one she did notthinkshewas goingto cut it back here (she meant she couldn thandle the job) Also she told me that she s having back pains andshe thinks they re [the pains]from working in my department WellIdon t-underline don t twice-think soi-exclamation point-I told her I didn t want her to lift any heavy objectsand if she came across a heavy object she should either see me orthe MaterialCoordinator who I also informed not to allow her to doany heavylifting LAMINATES UNLIMITED599one way or anotherGranger also quoted Ythier assaying that it was her job to take and found [sic] outwhat was wrong and why we joined the union Andthen she would go back and tell the owner James CrystalAlso around this time Dietz had moved his deskfrom one end all the way over to the department the department where [Granger] was atThe desk was righton top of Granger Additionally a camera was completely turned around to focus on Granger and whereshewas working According to Deily the cameraswere used to watch people and how they were workingandwhat they were doingDeily had observed acamera turned on the union presidentGranger again fell and hurt her back Granger missed28 days of work because of this injuryOn November 24, 1987, Granger had complained thatshe could not do the job and wanted to go back to thecleaning departmentEckhart testified that he knewshortly after Granger transferred she was unhappy withher job Eckhart testified that he knew of no employeewho was kept on the job since the Union has been therewho has been involuntarily transferred into a jobthat they made it very plain from day 1 they did notwant itAccording to Eckhart, Granger had beenhaving a great deal of difficulty doing the job sinceshe s been transferredwhich he atributed to a bad attitudeB The 8(a)(1) ViolationsConclusions and ReasonsThe Respondent violated Section 8(a)(1) of the Act by1Ythier s questions accompanied by threats directedtoGranger on November 20 1987 about why she hadjoined the Union'2Ythier s remarks addressed to Granger that JamesCrystal, theRespondents president,was against theUnion and that he would fight it all the way even if itmeant closing the doors CfCartridge Actuated Devices282 NLRB 426 (1986)3Ythier's threat of retaliation for union support addressed to Granger on November 20 1987Where doyou think you will be when the union does go out4Ythier s remark addressed to November 20 1987that her job was to find out who joined the Union5Ythier s creation of an impression of surveillancewhen on November 27 1987 she informed Granger thatanything Granger said in that factory would get back toher one way or anotherThe foregoing activities interferedwith restrainedand coerced employees in the exercise of the rights guaranteed them by Section 7 of the Act and were in violation of Section 8(a)(1) of the Actto as a troublemaker at a staff meeting at which the petstionwas consideredGranger was transferred precipitantly to a more arduous and onerous job on the firstworking day after her union affection had been revealedto the Respondent and after she had been unlawfully interrogated and threatened by the RespondentThus the teachings ofWright Line"'come into playand the Respondent has the burden of proving thatGranger would have been transferred even though shehad not been a union partisanThe Respondent asserts that Granger s union affectionwas not a consideration and that her transfer wasplanned before the Respondent could have known of herunion partisanship, thus, it would have occurred in anyeventIf it were assumed arguendo that the Respondent hadintended to supply the prep department with a cleanerprior to November 23, 1987 it does not necessarilyfollow that Granger was that choice As revealed in thecredited record, the Respondent hired two employees tocommence work on November 23, 1987 Martinez appeared for work Cummings did not One of these musthave been a replacement for the cleaner who had quit inthe cleaning department, and the other may have beeneither a cleaner for the prep department or the additionalemployee Deily had requested for the cleaning department (Deily had complained about the lack of personnelin the cleaning department indeed she questioned whyGranger had been taken away from her) Under this assumptionGranger would have been an afterthought forit seems unreasonable that the Respondent which had aman available, Martinez would have placed a woman ona lifting job without determining whether she could dothe work Moreover it does not seem plausible that theRespondent would move an experienced employee to ajob where the employee had no experience and place aninexperienced employee in the experienced employee sjobThus it would appear that business considerationsdid not necessarily dictate the Respondent's action intransferringGranger even if it is assumed that the prepjob was to be filled on November 23, 1988 Moreover itseems at odds with industrial realities that the Respondent would have transferred Granger from a short handeddepartment without discussing the effect of the transferon the efficiency of the department with its supervisorespeciallywhen the prep departments need was noturgent (The Respondent if its witnesses are to be believed, had been dilly dallying over its decision to placea cleaner in the prep department) Moreover, the Respondent's explanation for its precipitant action does notwithstand scrutiny 9C The Transfer of GrangerThese things support the General Counsel's primafacie caseThe Respondent possessed antiunion animusGrangersigned a unioncard on November 11, 1987,Granger's name appeared at the head of a petition protesting a new bathroom rule, and Granger was referred7 SeeRossmore House269NLRB 1176 1177 (1984)251 NLRB 1083 (1980)InNLRB v Griggs Equipment307 F 2d 275 278 (5th Cir 1962) thecourt said [T]he inferencedrawnby theBoardof discriminatory motevation issustained and is buttressedby the fact thatthe explanation [offeredby the employer] of the layoffsfailed to stand underscrutinyAlso inNLRB Y Dant207 F 2d 165 167 (9th Cir 1953)the court saidIt is wellsettled thatthe inferences drawnby theBoard are strengthenedby the factthat the explanationof the discharge offered by the respondent fails to stand under scrutiny 600DECISIONSOF THE NATIONALLABOR RELATIONS BOARDAlthough the Respondent claims it selected Grangerfor transfer because shewas anexcellent employee itseems implausible that the Respondent would not havechosenMartinez rather than Granger to work in theprep department because the cleaning department washaving difficulty meeting production schedules and thejob in the prep department was not immediate and required heavy lifting Thus, business consideration seems ashallow excuse for Granger s transferOther factors are persuasive that Granger s transferwas discriminatoryThe timing of the transfer shortlyafter the Respondent learned of Granger s union affection and shortly after she had been deemed a troublemaker reveals an ulterior motive and a retaliatory objectiveAce Machine Co249 NLRB 623, 631 (1980) 10A camera was readjusted to focus on GrangerPrior to her transfer the Respondent did not talk toGranger about the transfer explain to her the reasons forthe transfer, or inquire whether she would be able to dothework Such behaviorimpliesunder the circumstances of this case, a discriminatory motive CfF WI LLundy Bros Restaurant248 NLRB 415, 420 (1980) Additionally the Respondent failed to consult with Granger s supervisor or the supervisor in the prep departmentto ascertain whether she would be able to perform thenew task or whether her transfer would jeopardize thework in the cleaning departmentThe precipitant action of a high management official intransferring a new union member to a more onerous joba seemingly low level management matter acting without consultation with the supervisors involvedmay bewell explainedas anattempt to punish an employee forhis/her union and concerted activities and demonstrateto other employees what was forthcoming to them ifthey followed the same tactics Such explained objectiveis inconformity with and accommodated Crystal si idesire to remove the Union from the plantFinally I am not convinced and do not believe (demeanor considered) that the Respondent consideredGrangers transfer to the prep department prior to itslearning that she had signed a union cardIfind that the transfer of Granger on November 231987was discriminatory and in violation of Section8(a)(3) of the Act12 and was effected for the deliberatepurpose of discouraging union activity 13 Granger wouldnot have been transferred except for her union affection10Timing alone may suggest antiunion animus as a motivating factorin the employers actionNLRBvRain WareInc732 F 2d 1349 1359(7th Cir 1984)11Although Crystal was the only person who could have testifiedabout his antiunion remarks free from pressurein relationto his jobtenure it is significant that he did not appear for testimony12Under § 8(a)(3) of the Act it is unlawful for an employer by discrimmation in terms of employment to discouragemembership in anylabor organizationwhich includes discouraging participation in concerted activitiesNLRB vErie ResistorCorp373 U S 221 233 (1963)isWhen it is considered that 31 employees out of a unit of 70 hadsigned checkoff cardsGrangers alignmentwith the Unionwas not asmall event for an employer who was bent on removing the Union fromthe plant It seems quite obvious that the Respondent did not intend toallow the increase in union membership to be unrestrainedD Probationary Employee IssueBy letter dated October 7, 1987, the Union requesteda listof names and addresses of all bargaining unit employees including probationary [employees] currentlyworking at LUIBecause the Respondent has furnishednamesand addresses other than those of the probationaryemployees, the only issue that is before me is whetherthe Respondent may withhold the names and addressesof probationary employees on the Union s requestArticle II, section 2 of the contract provides in partThe Company will furnish the Union with a list of allnew employees and in section 1All new employeeswho voluntarily join the Unionshallmaintaintheir membership in the Union as a condition of continued employmentUnder the contract probationary employees maybecome members of the Union and become subject to thecheckoff before their probationary period has expiredProbationary employees under the contract are described as (see art 4)Section 1During his/her first ninety (90) days ofemployment, a new employee shall be considered inhis/her probationary periodDuring the probationary period the employee may be discharged or otherwise disciplined,with or without cause withoutrecourse to the grievance and arbitration provisionsof this AgreementSection 2 Probationary employees shall have norights under this Agreement except as otherwiseprovidedUpon successful completion of his/herprobationary period the employee shall gain seniority statuswith his/her seniority counted retroactively to the date of his [sic] his/her hireIn article 7 the contract provides in case of a reduction of the work forceSection 3 In all cases of reduction in the workforcelastingfive (5) working days or longer the following procedures shall be followed(a)All probationary employees shall be laid off inthe respective departments where the layoff occurs(b)Thereafterallprobationary 'employeesthroughout the plant shall be laid off provided thereare available employees with seniority who are fullycapable of doing the work of the probationary employees to be displacedUnder article 13 of the contract the probationary employee is entitled to jury duty pay and under article 15call in pay Article 22 sets the starting rate for probationary employees at $4 25 Thus it is clear that the Union,in negotiating terms and conditions of employment andbenefits for probationary employees, has acted as theprobationary employees bargaining agentThe Union asserts that it needs (testimony of FredrickHartner business agent) the names and addresses of theemployees so [it] can communicate with the peopleand keep them informed of what is available what theunion is all aboutso that they have the ability tomake a determination in joining the unionor thethings that are available to them within the agreement LAMINATES UNLIMITEDAlthough the probationary employees have no contractual rights to use the grievance procedure in theevent they are discharged or otherwise disciplined, theydo have certain rightsinuring tothem under the contractthat the Union has a statutory duty to protectMoreover, because the probationary employees fall within theappropriateunit,the Union has statutory duty to represent them, too Additionally, the probationary employeesperform thesame kindof work under the same superviSionThus, it is clear that if the Union is not furnishedthe names and addressesof the probationary employees,itwill be unable to completely fulfill its statutory dutiesIn a recentcase the UnitedStatesCourt of Appealsfor the Sixth Circuit said inNLRB v Postal Service,841F 2d 141 144 6th Cir 1988)Generally an employers duty to bargain collectively establishedin § 8(a)(5) of the National LaborRelationsAct, obligates it to provide a labor unionwith relevant information necessary for the properperformance of the union s duties as the employeesbargainingrepresentativeDetroitEdisonCo vNLRB,440 U S 301 99 S Ct 1123 1125,NLRB vAcme IndusCo, 59 LED 2d 333 (1979), 385 U S432 87 S Ct 565, 17 L Ed 2d 495 (1967)NLRB vTruittM f g C o351U S 149, 76 S Ct 753 100L Ed 1027 (1956) The failure to provide such information constitutesan unfairlabor practice in violation of § 8(a)(1) and (5) of the Act 29 US C§ 158 (a)(1) (5)On thesamesubject the Board has said in the recentcase ofHawkins Construction Co285 NLRB 1313 1315(1987)In determiningrelevancy, it is sufficient that theUnion demonstrate that there is a probability thatthe desired information is relevant and that it wouldbe of use to the Union in carrying out its statutoryduties and responsibilitiesNLRB v Acme IndustrialCo, supra at 437As the Board stated inGeorgetownHoliday Inn235NLRB 485 486 (1978)[I]t iswell settled that the names and addresses ofunitemployees like wage data are presumptivelyrelevant to the Unions role as bargaining agenteither during contractnegotiationsor during theterm of an agreement Hence no showing of particularized need was necessarySee alsoHecla Mining Co248 NLRB 1341 1343 (1980)Accordingly I find that in refusing to provide theUnion withthe namesand addresses of the probationaryemployees after the Union s October 7 1987 request theRespondent violated Section 8(a)(5) of the ActCONCLUSIONS OF LAW1The Respondentisanemployer engaged in commerce within themeaningof Section 2(2), (6), and (7) ofthe Act and it will effectuate the purposes of the Act forjurisdiction to be exercised6012 The Union is a labor organization within the meaning of the Act3By interfering with,restraining,and coercing employees in the exercise of the rights guaranteed them bySection 7 of the Act the Respondent had engaged inunfair labor practiceswithin themeaningof Section8(a)(1) of the Act4By unlawfully and discriminatorily transferringCarolyn Granger from thecleaningdepartment to theprep department on November 23 1987, the Respondenthas engaged in unfair labor practices within themeaningof Section8(a)(1) and(3) of the Act5The following employees of the Respondent constitute a unit appropriate for the purposes of collective bargainingwithin themeaning ofSection 9(b) of the ActAll full time and regular part time production andmaintenanceemployees, including truck drivers andworking leaders employed by Respondent at its5500 E Lombard Street,Baltimore,Maryland location,but excluding all other employees,summerhelp temporariesand casuallabor working less thantwenty hours per week, office clericals, customerserviceemployeesplantclericalsguards,andworking supervisors as defined in the Act 146At all times since May 7, 1985 the Union by virtueof Section 9(a) of the Act, has been,and isthe exclusiverepresentative of the unit for the purposes of collectivebargainingconcerning rates of pay, wages hours of employment, and other terms and conditions of employment7By refusing to bargain collectively with the Unionby refusing to furnish the Union the names and addressesof probationary employees as requested by the Union onOctober 7 1987, the Respondent had engagedin and isengaging in unfairlabor practices within themeaning ofSection8(a)(1) and(5) of the Act8The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section 2(6) and (7) of the ActTHE REMEDYIt having been found that the Respondent has engagedin certain unfair labor practicesit isrecommended thatitcease and desist that it take certain affirmative actiondesigned to effectuate the policies of the Act It alsohaving been found that the Respondent unlawfully transferred Carolyn Granger on November 23, 1987, from thecleaning department to the prep department, it is recommended that the Respondent remedy such misconduct bytransferringGranger back to the cleaning departmentwith all rights and privileges restored if any were takenawayThe General Counsel points out that because of backinjuries sustained on the job to which she was unlawfullytransferredGranger was unable to work for approximately 28 days Thus, the General Counsel asserts thatthe loss of earnings that resulted from the 28 days during14 Admitted by theRespondent 602DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDwhich Granger was unable to work should be restoredto her because the loss of earnings was the direct resultof the unlawful action taken against her by the Respond-ent, citingAmericanMfg. Co. of Texas,167 NLRB 520,522-523(1967);Colorado ForgeCorp.,285NLRB 530(1987);GreyhoundTaxiCo.,274 NLRB 459 (1985);ITOCorp. of RhodeIsland,266 NLRB 503, 506(1983);GravesTrucking,246 NLRB 344 (1979). I agree.It is recom-mended that Carolyn Granger be made whole for all lossof wages she incurred during the period she was absentas a direct result of the injuries she received while work-ing on the cleaner's job in the Respondent's prep depart-ment.Interest shall be paid in accordance with theBoard's usual formula. t sOn these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed16ORDERThe Respondent,Laminates Unlimited,Incorporated,Baltimore,Maryland,its officers,agents, successors, andassigns, shall1.Cease and desist from(a)Discouraging union or concerted activities of itsemployees in Balitmore Regional Joint Board,Amalga-mated Clothing and Textile Workers Union,AFL-CIO,or any other labor organization, by unlawfully and dis-criminatorily transferring its employees to more onerousjobs because of their union affection or discriminatingagainst them in any manner concerning their hire ortenure of employment,or any term or condition of em-15 In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after January 1, 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 U.S.C. § 6621. Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendmentto 26 U.S.C. § 6621), shall be computed in accordance withFlorida Steel Corp.,231 NLRB 651 (1977).' S If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules andRegulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.ployment, in violation of Section 8(a)(3) and (1) of theAct.(b) Unlawfully interrogating employees regarding theirunion membership or affection.(c) Telling employees that the Respondent would fightthe Union all the way even if it means closing the plant.(d)Unlawfully creating an impression of surveillancethat the Respondent is observing the employees' unionactivities.(e)Failing and refusing to supply the Union with thenames and addresses of probationary employees.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Forthwith transfer Carolyn Granger to the Re-spondent's cleaning department on the same cleaner's jobshe filled on November 23, 1987, with the restoration ofall rights and privileges, and otherwise fully comply withthemake-whole remedy and all recommendations setforth in the remedy.(b) Supply the Union with both the names and ad-dresses of all probationary employees.(c)Post at facility in Baltimore,Maryland, copies ofthe attached notice marked "Appendix."" Copies of thenotice, on forms provided by the Regional Director forRegion 5, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.17 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."